Title: From James Madison to Anthony Merry, 14 October 1805 (Abstract)
From: Madison, James
To: Merry, Anthony


          § To Anthony Merry. 14 October 1805, Department of State. “I beg leave to trouble you with Duplicate Coopies [sic] of a letter to this Office from the Collector of the Customs at Nyork, enclosing one that he had received from Doctor Rose, a Gentleman of Suffolk County, in the State of Nyork, (of which Duplicate Copies are also herewith enclosed) soliciting his aid to procure the release of Daniel Talmage from the Cleopatra, frigate, into which, it seems, he has been impressed, from the American Sloop, Experiment. As Talmage is unquestionably an American Citizen, and the Cleopatra is still probably on the American Coast, I must take the liberty of asking the Interposition of your good Offices in this Case.”
        